Title: Abigail Adams to William Smith, 19 November 1799
From: Adams, Abigail
To: Smith, William


				
					Dear Sir
					Philadelphia Novbr 19th 1799
				
				I have been from Quincy more than five weeks, and have received only one Letter from any Friend Since I left them; I find however

that you have not been unmindfull of us. the fish arrived safe and we regaled ourself with it, Mr & Mrs otis joining in the commemoration of the good things of New England—
				Poultry we have here, both cheeper and in better order than our markets produce it, but tho President does not long for the onions and garlic of New England, he does for the cider and potatoes, and much regreets that he had not orderd some here. if a vessel should sail soon for this port, and you could procure half a Dozen Barrels of cider, and 20 Bushels of the white potato, we should esteem it a kindness if you would Ship them for us—
				I had a very pleasent journey. Roads very good, provisions plentifull, and what enhanced the pleasure of both, was, that I found my Health better by the journey. we have had, a mild Nov’br the city I think as smoaky as the city of London at this Season. this day we have a clear sky and a fine Air—
				the political sky of pensilvana is however more dark and gloomy than the natural Horizen. they will have to weep their unbounded reception of foreigners in tears of Blood if this state, does not give the Government much trouble. I Shall rejoice in being a false prophetise. the Jacobins having carried so triumphantly as they say, their Election, consider it as an auspicious omen of their future successes— and Americans have at this period to contend against English democratic Madness, and monarchial hatred of Republicanism as well as French anarchy and disorganization; American Ambition, delusion and frenzy— If New England does not keep their its sober senses, the ship will founder upon the Rock
				I inclose to you a paper which contains a very candid report of Dupont former consul at Charlestown SC; I know not, whether you have seen it. your vessel capt Brooks is mentiond in it, as being one of those cases in which the papers were all clear, and in order— You will preserve the paper—we have not an other. I also inclose You an Aurora of this morning in which you will see how little our Country is like to be benifitted by becomeing an assylum for the turbulent and discontented spirits of other nations. Cooper has here come forth with all his mad Democracy and Impudence— Jonathan Robbins about whom the Jacobins make such a Noise calling him a Native American by the testimony of the select men of Danvers which You have no doubt seen; it appears that no such person was a Native there; so that his oath Must have been false, and from sir Hyde Parkers Letter, at his Excecution Robbins declared himself an

Irishman— yet after all this, with the utmost daring impudence he is call’d an American.
				I will thank you to give the paper to mr Gardner after you have read it—
				My best Love to mrs smith and family, to cousin Betsy also—
				I am Dear sir / affectionatly / Yours
				
					A A
				
			